Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2,4-7,9-16,19,20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4,7-8,11-12,13-20 of copending Application No. 17/313,730 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Instant claim 1 conflicts with claim 1 of copending application ‘730.
Instant claim 2 conflicts with claim 11 of copending application ‘730.
Instant claim 4-5 conflicts with claim 7 of copending application ‘730.
Instant claim 6 conflicts with claim 8 of copending application ‘730.
Instant claim 7 conflicts with claim 10 of copending application ‘730.
Instant claim 9 conflicts with claim 12 of copending application ‘730.
Instant claim 10 conflicts with claim 13 of copending application ‘730.
Instant claim 11 conflicts with claim 14 of copending application ‘730.
Instant claim 12 conflicts with claim 15 of copending application ‘730.
Instant claim 13 conflicts with claim 16 of copending application ‘730.
Instant claim 14 conflicts with claim 17 of copending application ‘730.
Instant claim 15-16 conflicts with claim 18 of copending application ‘730.
Instant claim 19 conflicts with claim 4 of copending application ‘730.
Instant claim 20 conflicts with claim 19 of copending application ‘730.
Instant claim 21 conflicts with claim 20 of copending application ‘730.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2,4,6,7,9-13,14-15,17-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3-4,6-10,11-13 and 16-17 of U.S. Patent No. 11,344,212. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 conflicts with claim 1 of patent  ‘212, 
instant claim 2 conflicts with claim 6 of patent  ‘212, 
instant claims 4 and 13 encompassed and conflict with claim 1 of patent ‘212.
instant claim 6 conflicts with claim 2 of patent  ‘212,
 instant claim 7 conflicts with claims 3 &4 of patent  ‘212,
 instant claim 9 conflicts with claim 7 of patent  ‘212,
 instant claim 10 conflicts with claim 8 of patent  ‘212,
 instant claim 11 conflicts with claim 9 of patent  ‘212, 
instant claim 12 conflicts with claim 10 of patent  ‘212,
 instant claim 14 conflicts with claim 11 of patent  ‘212,
 instant claim 15 conflicts with claim 12 of patent  ‘212,
 instant claim 17 conflicts with claim 13 of patent  ‘212, 
instant claim 18, encompassed and conflicts with claims 14-15 of patent ‘212.
instant claim 20 conflicts with claim 16 of patent  ‘212,
 instant claim 21 conflicts with claim 17 of patent  ‘212.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4-6,8-10,18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fei US2015/0282713.

Regarding claims 1 and 21, Fei discloses a method for producing / an electronic
device (100) that can be worn on the body [0035], comprising: a casing (120)
having a top( where the display 110 is located in fig.1) and a bottom(where the
optical assembly (210) is located in fig.2); an inorganic support (220)[see fig.2]; and
at least one window (lens 234) made of at least one of glass or glass ceramics
provided on the bottom, wherein the at least one window (234) is fused into the
inorganic support (220), wherein the at least one window (234) is in the form of a
compression glass seal [0046].
Regarding claim 2, Fei discloses wherein the inorganic support (220) comprises an opaque glass(epoxy)[0046][see claim 1].
Regarding claim 4, Fei discloses wherein the at least one window is in the form of a compression glass seal (the lens)[0056].
Regarding claim 5, Fei discloses wherein the at least one window is bonded to the inorganic support (220) by a glass solder [0009].
Regarding claim 6, Fei discloses wherein the at least one window comprises at least two windows made of at least one of glass or glass ceramics that are fused into the inorganic support, the at least two windows comprising a first window (234) and a second window (244), the electronic device (100) further comprising a transmitter diode (232) provided below the first window (234) and a receiver diode (242) provided below the second window (244).
Regarding claim 8, Fei discloses wherein the electronic device has one window with a transmitter diode (LEDs 230) and a receiver diode (optical/photo detector 240) arranged there below, so that the receiver diode receives light through the same window through which the transmitter diode emits light (fig.2;[0045]).
Regarding claims 9-10, Fei discloses wherein the inorganic support (220) has a further window comprising at least one electrical feedthrough (see annotated fig.2 below), wherein the at least one electrical feedthrough inherently serves as a measurement electrode or is connected to a measurement electrode (the feedthrough provides means to charge the device). 
    PNG
    media_image1.png
    784
    845
    media_image1.png
    Greyscale


Regarding claim 18, Fei discloses the at least one window is in the form of a filter for at least one of a receiver or a transmitter diode [0046]
Regarding claim 20, Fei discloses wherein the electronic device is a pulse watch comprising inherently a measuring device operating on the principle of photoplethysmography [0003-0004,0035,0051,0142][see fig.1-2].

Claim(s) 1, 3, 6, 9-10,12 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clavelle et al US2018/0014781

Regarding claims 1 and 21, Clavelle discloses a method for producing and an
electronic device (100) that can be worn on the body [0032], comprising: a
casing (103)[see fig.1A-1B] having a top( area with display 104)[See fig.1A] and
a bottom (area with back cover 190)[See fig.1B]; an inorganic support
(190)[fig.1B]; and at least one window (122a/122b) made of at least one of glass
or glass ceramics provided on the bottom, wherein the at least one window is
fused into the inorganic support (190)[see fig.1B], wherein the at least
one window is in the form of a compression glass seal[0067].
Regarding claim 3, wherein the inorganic support (190) comprises ceramics [0034].
Regarding claim 6, wherein the at least one window comprises at least two
windows(122a/122b) made of at least one of glass or glass ceramics that are
fused into the inorganic support (190), the at least two windows comprising a first
window(122a) and a second window (122b), the electronic device (100)[see
fig.1A-1b] further comprising a transmitter diode disposed below the first window
and a receiver diode disposed below the second window|[see abstract;0040-
0043].
Regarding claim 9, at least one electrical feedthrough [0078].
Regarding claim 10, wherein the at least one electrical feedthrough serves as a
measurement electrode or is connected to a measurement electrode [0078 (for
charging and or data contact)].
Regarding claim 12, wherein the at least one window comprises an optical
fiber[0023,0067].
Regarding claim 20, wherein the electronic device is a pulse watch
comprising a measuring device operating on the principle of photoplethysmography[0042].

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fei US2015/0282713, as applied to claim1 above, and further in view of Clavelle et al US2018/0014781.
Regarding claim 3,Fei discloses substantially the invention as claimed but failed to disclose wherein the inorganic support comprises ceramics. However, Clavelle the inorganic support comprises ceramics [0034]. Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have the inorganic support comprises ceramics in view of Clavelle teachings as such is a well know material for making the support.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hou et al US2017/0082433 discloses an electronic device includes at least a housing having a force transmissive surface capable of receiving a force, a force sensor configured to sense the force received from the force transmissive surface in accordance with a force path and respond by outputting a signal that indicates a magnitude of the force at a first sensitivity level when the magnitude of the force is less than a threshold level, otherwise, the signal indicates the magnitude of the force in accordance with a second sensitivity level. The electronic device includes a processor in communication with the force sensor that uses the signal to alter an operation of the electronic device. In one embodiment, the electronic device is wearable ([Abstract]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/RD/
Examiner
Art Unit 3792